     Case 3:20-cv-01419-W-JLB Document 1 Filed 07/23/20 PageID.1 Page 1 of 9



 1   Roberto Robledo (SBN 260041)
     LAW OFFICES OF ROBERTO ROBLEDO
 2   8033 Linda Vista Road, Suite 200
     San Diego, California 92111
 3   (619) 500-6683
     (619) 810-2980 fax
 4   roberto@robertorobledo.com
 5   Attorneys for Plaintiff David Greenley
 6
 7

 8                           U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF C ALIFORNIA
 9
10
      David Greenley, an individual,           Case No. '20CV1419 H        JLB
11
            Plaintiff,
12                                             Complaint
                   v.
13
      Midland Credit Management, Inc., Jury Trial Demanded
14
            Defendant.
15
16
17                                       Introduction
18         1.      The United States Congress has found abundant evidence of the use of
19   abusive, deceptive, and unfair debt collection practices by many debt collectors,
20   and has determined that abusive debt collection practices contribute to the number
21   of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions
22   of individual privacy. Congress wrote the Fair Debt Collection Practices Act, 15
23   U.S.C. § 1692 et seq., to eliminate abusive debt collection practices by debt
24   collectors, to ensure that those debt collectors who refrain from using abusive debt
25   collection practices are not competitively disadvantaged, and to promote consistent
26   State action to protect consumers against debt collection abuses.
27         2.      David Greenley (“Plaintiff”), brings this action for damages,
28   injunctive relief, and any other available legal or equitable remedies, resulting from


     Complaint—1
     Case 3:20-cv-01419-W-JLB Document 1 Filed 07/23/20 PageID.2 Page 2 of 9



 1   the illegal actions of Midland Credit Management, Inc. (“Defendant”), and their
 2   agents with regard to attempts by Defendant, a debt collector, to unlawfully and
 3   abusively collect a debt allegedly owed by Plaintiff, causing Plaintiff damages.
 4         3.       For purposes of this Complaint, unless otherwise indicated,
 5   “Defendant” includes all agents, employees, officers, members, directors, heirs,
 6   successors, assigns, principals, trustees, sureties, subrogees, representatives and
 7   insurers of Defendant named in this caption.
 8                                   Jurisdiction and Venue
 9         4.       Jurisdiction of this Court arises under 28 U.S.C. § 1331, pursuant to
10   15 U.S.C. § 1692k(d), and 28 U.S.C § 1367 for pendent state law claims.
11         5.       This action arises out of Defendant’s violations of the following: the
12   Fair Debt Collection Practices Act, 15 U.S.C. § 1691 et seq. (“FDCPA”), and the
13   Rosenthal Fair Debt Collection Practices Act, California Civil Code §§ 1788-
14   1788.32 (“RFDCPA”).
15         6.       Venue is proper in this District pursuant to 28 U.S.C § 1391(b) in that
16   Defendant resides and transacts business in this District.
17                                             Parties
18         7.       Plaintiff is a natural person who at all material times pertinent hereto
19   resided in Southern California and is a third-party to a debt as that term is
20   addressed in 15 U.S.C. § 1692c(b).
21         8.       Plaintiff has suffered a concrete injury in fact that is fairly traceable to
22   Defendant’s conduct and that is likely to be redressed by a favorable decision in
23   this matter.
24         9.       Defendant is a collection agency, incorporated under the laws of
25   Kansas, and operates from an address of 350 Camino De La Reina, Suite 300, San
26   Diego, California 92108, and is a “debt collector” as that term is defined by 15
27   U.S.C. § 1692a(6).
28



     Complaint—2
     Case 3:20-cv-01419-W-JLB Document 1 Filed 07/23/20 PageID.3 Page 3 of 9



 1         10.      Plaintiff is informed and believes, and thereon alleges, that
 2   Defendants are not attorneys or counselors at law and are persons who, in the
 3   ordinary course of business, regularly, on behalf of themselves or others, engages
 4   in debt collection as that term is defined by Cal. Civ. Code § 1788.2(b), and are
 5   “debt collectors” as that term is defined by Cal. Civ. Code § 1788.2(c).
 6                                     Factual Allegations
 7         11.      Plaintiff is informed and believes, and thereon alleges, that all times
 8   relevant, Defendant conducted business in the State of California.
 9         12.      Plaintiff is informed and believes, and thereon alleges all of
10   Defendant’s communications with Plaintiff described herein were each an attempt
11   to collect a debt and fall within the term “communication” as it is defined by 15
12   U.S.C. § 1692a(2) and a “debt collection” as that term is defined by Cal. Civ. Code
13   § 1788.2(b).
14         13.      Plaintiff is informed and believes, and thereon alleges sometime
15   before October 22, 2019, a person named “Jennifer H.,” who is a third-party to this
16   action, incurred a consumer debt that Defendant later attempted to collect.
17         14.      Plaintiff is informed and believes, and thereon alleges that Jennifer H.
18   is obligated or allegedly obligated to pay a debt and is a “consumer” as that term is
19   defined by 15 U.S.C. § 1692a(3).
20         15.      The FDCPA, 15 U.S.C. § 1692a(5), sets out the definition of “debt(s)”
21   as financial obligations primarily for personal, family or household purposes.
22         16.      On good faith information and belief, the debts incurred by Jennifer
23   H. were for household goods and services, meeting the criteria for “debt(s)” under
24   15 U.S.C. § 1692a(5).
25         17.      Plaintiff disputes this alleged debt, the final bill on this account, and
26   any remaining balance, and is represented by the undersigned counsel both with
27   respect to this debt and to the claims made herein.
28



     Complaint—3
     Case 3:20-cv-01419-W-JLB Document 1 Filed 07/23/20 PageID.4 Page 4 of 9



 1         18.     Plaintiff is informed and believes, and thereon alleges that Jennifer H.
 2   is a natural person from whom a debt collector sought to collect a consumer debt
 3   which was due and owing or alleged to be due and owing and is a “debtor” as the
 4   term is defined by Cal. Civ. Code § 1788.2(h).
 5         19.     Cal. Civ. Code § 1788.2(d) and § 1788.2(f) define the terms “debt(s)”
 6   and “consumer debt” as money, property, or their equivalent, which is due or
 7   owing, or alleged to be due or owing, from a natural person to another person.
 8         20.     On information and belief, Jennifer H. is a natural person who
 9   incurred financial obligations, and therefore meets the definition of “debt(s)” and
10   “consumer debt” under Cal. Civ. Code § 1788.2(d) and § 1788.2(f).
11         21.     Sometime before October 22, 2019, Jennifer H. failed to make a
12   payment on her financial obligation resulting in a debt owed to an unknown entity.
13         22.     Plaintiff is informed and believes, and thereon alleges, that sometime
14   before October 22, 2019 and subsequent to failing to make a payment on her
15   financial obligation, Jennifer H.’s debt was assigned, placed, or otherwise
16   transferred to a third-party debt collector, the Defendant, for collection.
17         23.     On October 22, 2019 at 7:48 a.m. PST, Plaintiff received a call on his
18   cellular telephone from (877) 434-3807 (“call”).
19         24.     Plaintiff was asleep at the time he received the call, and the call from
20   Defendant woke him up.
21         25.     Plaintiff returned the call, and an individual by the name of Christian
22   Brown answered the phone and identified the name of his business as Midland
23   Credit Management, Inc.
24         26.     Defendant stated that they were looking for Jennifer H. and asked
25   whether Plaintiff knew her.
26         27.     Plaintiff instructed Defendant to stop calling him.
27         28.     Defendant had no reasonable basis to believe that the number was
28   associated with Jennifer H.


     Complaint—4
     Case 3:20-cv-01419-W-JLB Document 1 Filed 07/23/20 PageID.5 Page 5 of 9



 1         29.     Defendant had no reasonable basis to believe that it was convenient
 2   for Plaintiff to receive any calls at 7:48 a.m.
 3         30.     Plaintiff became frustrated and upset upon learning that a debt
 4   collector had disturbed his sleep in an attempt to collect a debt from a third-party
 5   and for a debt that he was in no way obligated to pay.
 6         31.     Defendant’s conduct not only caused Plaintiff to wake up but also
 7   wasted Plaintiff’s time in investigating what the call was about.
 8         32.     The FDCPA, 15 U.S.C § 1692c(a)(1), prohibits a debt collector from
 9   communicating with a consumer in connection with the collection of any debt at
10   any unusual time or place or a time or place known or which should be known to
11   be inconvenient to the consumer. In the absence of knowledge of circumstances to
12   the contrary, a debt collector shall assume that the convenient time for
13   communicating with a consumer is between 8:00 a.m. and 9:00 p.m., local time at
14   the consumer’s location.
15         33.     These collection communications from Defendant to Plaintiff were
16   therefore illegal communications in an effort to collect this debt in violation of
17   numerous and multiple provisions of the FDCPA, including but not limited to 15
18   U.S.C. §§ 1692c(a)(1), 1692c(b), 1692d, 1692e, 1692e(2), 1692e(5),
19   1692e(9),1692e(10), 1692f, and 1692f(1), amongst others.
20         34.     Cal. Civ. Code § 1788.17 incorporates the above referenced sections
21   of the FDCPA into the RFDCPA. Therefore, by violating 15 U.S.C. §§
22   1692c(a)(1), 1692c(b), 1692d, 1692e, 1692e(2), 1692e(5), 1692e(9),1692e(10),
23   1692f, and 1692f(1), Defendant’s call also violated Cal. Civ. Code § 1788.17.
24         35.     The above-described collection conduct by Defendant in its efforts to
25   collect this alleged debt from Plaintiff were oppressive, deceptive, misleading,
26   unfair and illegal communications in an attempt to collect this alleged debt, all
27   done in violation of numerous and multiple provisions of the FDCPA.
28



     Complaint—5
     Case 3:20-cv-01419-W-JLB Document 1 Filed 07/23/20 PageID.6 Page 6 of 9



 1            36.    These collection actions taken by Defendant, and the collection
 2   employees employed by Defendant, were made in violation of multiple provisions
 3   of the FDCPA, including but not limited to all of the provisions of the FDCPA
 4   cited herein.
 5            37.    These violations by Defendant were knowing, willful, negligent
 6   and/or intentional, and Defendant did not maintain procedures reasonably adapted
 7   to avoid any such violations.
 8            38.    Defendant collection efforts with respect to this alleged debt from
 9   Plaintiff, which caused Plaintiff to suffer concrete and particularized harm because
10   the FDCPA provides Plaintiff with the legally protected right to be treated fairly
11   and truthfully with respect to any action for the collection of any consumer debt.
12            39.    Defendant’s deceptive, misleading and unfair representations with
13   respect to its collection effort were material misrepresentations that affected and
14   frustrated Plaintiff’s ability to intelligently respond to Defendant’s collection
15   efforts because Plaintiff could not adequately respond to the Defendant’s demand
16   for payment of this debt.
17                                Respondeat Superior Liability
18            40.    The acts and omissions herein of the individuals employed to collect
19   debts by Defendant, and the other debt collectors employed as agents of Defendant
20   who communicated with Plaintiff as further described herein, were committed
21   within the time and space limits of their agency relationship with their principal,
22   Defendant.
23            41.    The acts and omissions by these individuals and these other debt
24   collectors were incidental to, or of the same general nature as, the responsibilities
25   these agents were authorized to perform by Defendant in collecting consumer
26   debts.
27
28



     Complaint—6
     Case 3:20-cv-01419-W-JLB Document 1 Filed 07/23/20 PageID.7 Page 7 of 9



 1          42.    By committing these acts and omissions against Plaintiff, these
 2   individuals and these other debt collectors were motivated to benefit their
 3   principal, Defendant.
 4          43.    Defendant is therefore liable to Plaintiff through the Doctrine of
 5   Respondeat Superior for the intentional and negligent acts, errors, and omissions
 6   done in violation of state and federal law by its collection employees, including but
 7   not limited to violations of the FDCPA in its attempts to collect this debt from
 8   Plaintiff.
 9    First Claim for Relief—Violations of the Fair Debt Collections Practices Act
10                                   15 USC § 1692 et seq.
11          44.    Plaintiff incorporates by reference all of the above paragraphs of this
12   Complaint as though fully stated herein.
13          45.    The foregoing acts and omissions of Defendant constitutes numerous
14   and multiple violations of the FDCPA, including but not limited to each and every
15   one of the above-cited provisions of the FDCPA, 15 USC § 1692 et seq.
16          46.    As a result of each and every one of Defendant’s violations of the
17   FDCPA, Plaintiff is entitled to any actual damages pursuant to 15 U.S.C. §
18   1692k(a)(1); statutory damages in an amount up to $1,000.00 pursuant to 15
19   U.S.C. § 1692k(a)(2)(A); and reasonable attorney’s fees and costs pursuant to 15
20   U.S.C. § 1692k(a)(3) from Defendant.
21
22      Second Claim for Relief—Violation of the Rosenthal Fair Debt Collection
23                       Practices Act §§ 1788-1788.32 (RFDCPA)
24          47.    Plaintiff re-alleges and incorporates by reference the above paragraphs
25   as though set forth fully herein.
26          48.    The foregoing acts and omissions of Defendant constitutes numerous
27   and multiple violations of the RFDCPA, including but not limited to each and
28   every one of the above-cited provisions of Cal. Civ. Code §§ 1788-1788.32.


     Complaint—7
     Case 3:20-cv-01419-W-JLB Document 1 Filed 07/23/20 PageID.8 Page 8 of 9



 1         49.      As a result of Defendant’s violations of the RFDCPA, Plaintiff is
 2   entitled to any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory
 3   damages for a knowing or willful violation in the amount up to $1,000.00 pursuant
 4   to Cal. Civ. Code § 1788.30(b); and reasonable attorney’s fees and costs pursuant
 5   to Cal. Civ. Code § 1788.30(c) from Defendant.
 6                                     Prayers for Relief
 7         WHEREFORE, Plaintiff respectfully prays that judgment be entered against
 8   Defendant, and Plaintiff be awarded damages from Defendant as follows:
 9                            Fair Debt Collection Practices Act
10         1.       an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) in
11                  an amount to be adduced at trial, from Defendant;
12         2.       an award of maximum statutory damages of $1,000.00, pursuant to
13                  15 U.S.C. § 1692k(a)(2)(A), from Defendant;
14         3.       an award of costs of litigation and reasonable attorney’s fees,
15                  pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.
16                       Rosenthal Fair Debt Collection Practices Act
17         4.       an award of actual damages pursuant to Cal. Civ. Code § 1788.30(a)
18                  in an amount to be adduced at trial, from Defendant;
19         5.       an award of statutory damages of $1,000.00, pursuant to Cal. Civ.
20                  Code § 1788.30(b), from Defendant;
21         6.       an award of costs of litigation and reasonable attorney’s fees,
22                  pursuant to Cal. Civ. Code § 1788.30(c), from Defendant; and
23         7.       for such other and further relief as may be just and proper.
24                                       Trial By Jury
25         Pursuant to the Seventh Amendment to the Constitution of the United States
26   of America, Plaintiff is entitled to, and demands a trial by jury.
27
28   Dated:      July 23, 2020.               Law Offices of Roberto Robledo


     Complaint—8
     Case 3:20-cv-01419-W-JLB Document 1 Filed 07/23/20 PageID.9 Page 9 of 9



 1                                      /s/ Roberto Robledo
 2
                                        Attorneys for Plaintiff
 3
 4
 5
 6
 7

 8
 9
10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28



     Complaint—9
